Citation Nr: 9924991	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran had active military service from August 1964 to 
February 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) October 1997 rating decision 
which continued the schedular rating of 50 percent for the 
veteran's service-connected PTSD.  

At the recent video conference hearing held in July 1999, it 
was pointed out that the veteran was on long-term disability 
from his place of employment, having stopped work in December 
1998, due to service-connected asbestosis.  This seems to 
raise the as yet unadjudicated, inferred issue of entitlement 
to a total disability based on individual unemployability due 
to service-connected disability.  In view of the nature and 
severity of the veteran's service-connected disabilities, 
such oral testimony reasonably raises an issue which is 
hereby referred to the RO for initial adjudication.  See EF 
v. Derwinski, 1 Vet. App. 324 (1991).   


FINDING OF FACT

The veteran's PTSD is manifested by daily flashbacks and 
intrusive thoughts and recollections, almost nightly and 
recurrent nightmares, and social isolation and difficulty 
functioning in intimate family situations; he cannot tolerate 
crowds, is almost always depressed and anxious, and has 
periodic suicidal ideation and impaired impulse control due 
to PTSD.  


CONCLUSION OF LAW

The schedular criteria for a 70 percent rating for the 
veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim of a rating in 
excess of the currently assigned 50 percent for his service-
connected PTSD is well grounded, Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), as it stems from the rating initially 
assigned by the RO at the time of the August 1990 grant of 
service connection for the disorder.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).  Once determined that a claim is well 
grounded, VA has a duty to assist in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Pertinent clinical data have been associated with the file, 
including current data sufficient to address the merits of 
the veteran's claim; thus, the statutory duty to assist has 
been satisfied in this case.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson, 12 Vet. 
App. 125.  

On the other hand, where entitlement to compensation has 
already been established, a veteran's disagreement with an 
assigned rating is a new claim for increase, based on facts 
different from a prior final claim.  Suttmann v. Brown, 
5 Vet. App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1998); 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Based on a review of the record the Board notes that service 
connection for PTSD was initially granted by the RO in August 
1994, and a 30 percent rating was assigned, effective July 1, 
1994; that evaluation was increased to 50 percent by RO 
decision in May 1996.  The August 1990 RO rating decision 
granting service connection for PTSD was based on the 
veteran's service records showing exposure to numerous 
combat-related stressors during his Vietnam service and that 
he received wounds in combat (for which he received the 
Purple Heart Medal), and a clear post-service diagnosis of 
PTSD, relative to combat service in Vietnam.

VA clinical records following service reveal, in pertinent 
part, treatment associated with PTSD symptomatology during a 
period of VA hospitalization in May 1994, at which time the 
disorder was initially diagnosed.  During this period, his 
symptoms (including nightmares, flashbacks, irritability and 
outbursts of anger, and intrafamily conflict) were shown to 
have fluctuated in severity and persistence.  

On VA psychiatric examination in July 1994, the veteran 
indicated that he experienced symptoms of difficulty 
controlling his anger, easy irritability, and recurrent 
nightmares.  It was noted that he was employed as a pipe 
fitter, and he had been so employed since 1973.  On 
examination, the diagnoses included chronic PTSD.

VA outpatient treatment and therapy records from April 1994 
to May 1995 reveal treatment associated with the veteran's 
PTSD.  Such records indicate that he continued to experience 
nightmares, difficulty sleeping, irritability, and 
flashbacks.

On VA psychiatric examination in January 1996, the veteran 
indicated that he continued to experience symptoms of 
anxiety, exaggerated startle response, problems sleeping, 
irritability, nightmares and flashbacks.  He indicated that 
he was gradually losing interest in activities that he had 
previously enjoyed, and that he was disturbed and agitated by 
the Vietnamese who worked in the same area as he did.  On 
examination, his mood was dysphoric with underlying anger, 
and his effect was depressed.  Chronic PTSD was diagnosed.

As noted above, by rating action in May 1996, the evaluation 
of the veteran's service-connected PTSD was increased from 30 
to 50 percent disabling.  Thereafter, in a statement in 
support of claim, accompanied by a May 1996 cover letter from 
his representative, the veteran indicated that he wished to 
terminate any further action on his appeal regarding PTSD.  

In May 1997, the veteran's representative submitted a 
memorandum, requesting an increased evaluation of his 
service-connected PTSD.  In support thereof, VA outpatient 
treatment records from June 1996 were furnished, as well as a 
lay statement from a friend of the veteran.  The latter, lay 
statement detailed the veteran's irritability, unease with 
sudden noise, quick anger, and described a recent episode 
where the veteran "grabbed a bat and started going crazy" 
after a fellow softball player.  It was further indicated 
that, but for 4 or 5 ballplayers grabbing him from behind and 
holding him, no one was hurt; as a friend, it was believed 
that the veteran had a "serious 'problem.'"

On VA neuropsychiatric examination in February 1998, the 
veteran reported an increased incidence of flashbacks, 
occurring almost on a daily basis, despite treatment for his 
PTSD.  He indicated that he was in his third marriage, and he 
described problems sleeping, indicating that he was "up at 
the slightest noise," and he stated that he continued to 
work as a pipe fitter, but that it was becoming increasingly 
difficult.  It was indicated that his last suicidal ideation 
was 9 months earlier, when he was drunk.  On examination, his 
mood was described as mildly depressed and angry.  He was 
without any signs or symptoms of a psychotic process, he was 
alert and oriented, and his insight and judgment were intact.  
The diagnoses included chronic PTSD, productive of employment 
problems and marital discord, and a current Global Assessment 
of Functioning of 51 was reported.  

In an October 1998 statement, the veteran's representative 
argued that, based on the level of occupational and social 
impairment, he should be assigned the next higher schedular 
disability evaluation of 70 percent in accordance with 
38 C.F.R. §§ 4.3, 4.7 (1998).   

In July 1999, the veteran testified at a video conference 
hearing, at which time he indicated that he had a great deal 
of difficulty with certain anniversary dates: specifically, 
he stated that he remembers being wounded for the first time 
in March, and in June, he recalls that's when he had several 
men killed by the enemy.  He stated that he was experiencing 
increased problems with a short temper, that it was getting 
worse, and that at work recently he took a pipe wrench to a 
Vietnamese coworker.  He stated further that, they know he is 
"short tempered" and should stay away from him, and he 
tried to avoid them also.  

As the veteran reopened his current claim for increased 
rating in May 1997, the criteria to be applied to his 
service-connected PTSD in this case is that which was made 
effective on November 7, 1996.  Under the revised criteria 
(38 C.F.R. § 4.130, Diagnostic Code 9411) a 50 percent rating 
is to be assigned where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
etc., difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent schedular evaluation is assignable under the 
revised criteria (effective since November 7, 1996) in the 
event there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective and relationships. 

A 100 percent rating may be assigned under the revised 
criteria for rating mental disabilities when there is total 
occupational and social impairmant due to such symptoms as 
gross impairment in thought processes or communications, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation of time and place, memory loss for names  of 
close relatives own occupation or own name.  Diagnostic Code 
9411 (1998). 

Overall, the undersigned is of the considered opinion that 
the disability associated with the veteran's service-
connected PTSD more nearly approximates the criteria 
consistent with a 70 percent disability rating under 
Diagnostic Criteria 9411, in effect on and after November 7, 
1996, as it is clear that his psychoneurotic symptoms have 
increased in severity recently.  The evidence of record, both 
clinical and anecdotal, reveals that the veteran has very 
impaired impulse control due to his PTSD, causing him to be 
prone to extremes of irritability and unprovoked violent 
outbursts against others (particularly Vietnamese).  He was 
also reportedly suicidal within 9 months of his last VA 
examination in February 1998.  Despite the fact that he has 
significant occupational and social impairment, he continues 
to be married (albeit for the third time) and his lengthy 
employment as a pipe fitter recently ended, not because of 
his PTSD, but rather because it has recently become hard for 
him to breathe in the shop due to dust, smoke and fumes.  
Thus, total occupational and social impairment is not shown 
due to PTSD, such as to warrant a 100 percent rating under 
Code 9411.  



	(CONTINUED ON NEXT PAGE)




ORDER

A 70 percent schedular rating for PTSD is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

